Citation Nr: 9915021	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35.


REPRESENTATION

Appellant represented by:	Kenneth L. Roberts, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to December 
1945.  He died in August 1997.  The appellant is the 
veteran's surviving spouse.    

This appeal arose from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

On appeal the appellant appears to have raised the issues of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151 for the cause of the veteran's death and 
entitlement to VA disability compensation benefits under 
38 U.S.C.A. § 1151 for the purpose of accrued benefits.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.	The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.	The veteran was not evaluated as having disability total 
and permanent in nature as a result of service-connected 
disability at the time of his death, and he did not die as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.	Basic eligibility for dependent's educational assistance 
under 38 U.S.C. Chapter 35 is not established.  38 U.S.C.A. § 
3501(a) (West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  Id.  Further, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Second, there must be 
competent evidence of a nexus between the inservice injury or 
disease and the cause of death, as shown through medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service medical records indicate that, in February 1945, the 
veteran lacerated his scalp after being involved in a fight 
at an air base recreation hall.  In a March 1945 treatment 
note, he was diagnosed with laceration, debridement and 
suture.  In another treatment note from March 1945, it was 
noted that an x-ray was scheduled in the emergency room.  In 
an October 1945 treatment note, the veteran reported that he 
had been stabbed earlier that year which required an 
operation to stop bleeding from a ruptured artery.  Since 
then, it was noted that the veteran had a large scar with 
keloid formation which he wanted removed.  He was advised 
that the keloid formation would recur around the scar.  
However, he still wished to have it excised.  The treating 
physician indicated that x-ray therapy might be applied to 
the scar.  However, in an October 1945 treatment note, it was 
indicated that the veteran had been examined by a surgical 
consultant and it was felt that the operation for removal of 
keloid would not be of value and it was further indicated 
that x-ray treatment would be of little value.  Thus, there 
is no evidence of inservice x-ray treatment.  The veteran was 
discharged to duty.

Post service, in a September 1946 VA hospital report, the 
veteran was reported to have incurred a facial stab wound in 
the service.  As a result, it was indicated that he developed 
a disfiguring scar over his right temple and cheek.  His 
major complaint was reported to be the scar to the left side 
of his face.  The diagnosis was disfiguring keloid scar of 
the left side of the face.   

An October 1946 VA plastic surgical evaluation reported the 
veteran's history of a head stab wound in the service and 
that he broke open this wound subsequently in a "parachute 
jump" when his helmet fell down on the wound.  The wound was 
reportedly not dressed or resutured.  Consequently, a broad 
scar remained.  Subsequently, the wound was reinjured on 
subsequent jumps by the falling helmet and gradually became 
elevated during the subsequent five months.  The diagnosis 
was hypertrophic scar of the left forehead and cheek.  
Recommendations were excision and closure preceded and 
followed by x-ray therapy.

In an October 1946 VA hospital report, the veteran was 
reported to have been treated with x-ray therapy prior to 
excision and closure of the veteran's hypertrophic scar of 
the left forehead and cheek.

In a February 1948 VA hospital summary, the veteran was 
reported to have been admitted complaining of recurrence of 
an elevated itchy scar at the left forehead.  The veteran was 
seen in x-ray therapy consultation, and his lesion was 
resected in October 1946, followed by immediate x-ray therapy 
for a total of 600 ionizing radiation units.  During the 
previous 4 months, the lesion was noted to have slowly grown 
in size, becoming symptomatic.  It was reported that the 
current plan at that time was to radiate the lesion, giving 
200 ionizing radiation units a day, for a total of 1000 
ionizing radiation units.  It was reported that, in a follow-
up visit, the radiation treatment had worked well.  The 
diagnosis was left forehead skin scar due to trauma.

On VA examination in June 1949 the veteran was reported to 
have underwent radiation therapy at VA from 1948 to 1949.  
His nose and sinuses were reported to be abnormal.  The 
veteran was diagnosed with a moderately disfiguring wound 
scar to the left cheek with no impairment of function. 

In a November 1996 VA outpatient treatment record, the 
veteran's right leg was swollen with 2+ edema below the knee.  
It was indicated that the veteran first noticed this swelling 
three weeks earlier.  In December 1996, the veteran underwent 
a lymph node biopsy.  Pathological examination of the 
biopsied tissue resulted in diagnoses of malignant lymphoma 
with bone marrow infiltration.  VA outpatient treatment 
notes, dated from November 1996 to April 1997, reported that 
the veteran underwent chemotherapy. 

The veteran's August 1997 death certificate indicated that 
the immediate cause of death was sepsis.  Underlying causes 
included multiple pressure ulcers and a chronic vegetative 
state.  Other significant conditions contributing to death 
included seizure disorder and non-Hodgins Lymphoma.

In a January/February 1998 article from the DAV MAGAZINE, 
entitled Vets Warned of Radiation Risk, it was reported that 
thousands of American serviceman who were given 
nasopharyngeal radium treatments for inner ear problems in 
the 1940s and 1950s, were possibly at risk for future health 
problems, to include head and neck cancer.  

At the March 1999 BVA hearing, the representative asserted 
that the veteran was treated with a total of 1,000 rads of 
radiation in 1948.  He stated that the veteran was 
subsequently diagnosed with leukemia in the later part 1995 
or in early 1996.  He indicated that the appellant's position 
was that the leukemia, although not listed on the death 
certificate, was caused by radiation treatment that the 
veteran received for his facial laceration scar.  He further 
stated that the veteran's treating physicians, at the time of 
his death, indicated that the convulsions which ultimately 
caused his death were the result of a very old head injury.  
The appellant testified that the veteran had indicated to her 
that he had injured his head in a parachute jump for which he 
was treated at Well Army Hospital.  She also stated that 
later on the veteran developed leukemia.  She indicated that 
the veteran did research on leukemia and reportedly found out 
that  radiation treatments received for his facial scar and 
sinus disorder could have caused this disease.    

In the present case, the Board notes that service medical 
records do show that the veteran was treated in the service 
for a laceration to the left side of his forehead.  However, 
there is no indication from the service medical records that 
the veteran either underwent x-ray treatments for this facial 
laceration scar in the service or that he received treatment 
for any form of sinus condition in the service.  In fact, 
although the veteran requested that his keloid formation be 
excised in the service, an October 1945 service medical 
record indicated that the veteran had been examined by a 
surgical consultant who determined that x-ray treatment would 
be of little value.  

The veteran's certificate of death indicates that he died in 
August 1997 from sepsis, multiple pressure ulcers, and a 
chronic vegetative state.  Other significant conditions 
contributing to death were a seizure disorder and non-Hodgins 
Lymphoma.  Leukemia is not listed as direct or contributing 
cause of death on the death certificate.  Post service 
medical records show no competent evidence of a nexus between 
either the veteran's death and any incident in the service, 
or the one-year postservice presumptive period.  Further, 
there is no evidence of record which establishes that 
leukemia was a direct or contributing cause of death.  The 
Board would point out, however, that even assuming arguendo 
that leukemia was a direct or contributory cause of death, 
there is no competent evidence of a nexus between leukemia 
and either any incident inservice or the one-year postservice 
presumptive period.  The competent evidence shows only that 
the veteran was first found to have leukemia beginning in 
1996, more than 50 years after separation from service.  
Further, the appellant has not submitted any competent 
evidence suggesting a relationship between the veteran's 
death from any disorder listed on his death certificate and 
either any incident in the service or the one-year 
presumptive period for the development of leukemia.  
Accordingly, as a well-grounded claim requires competent 
evidence linking the cause of the veteran's death with 
service, the Board finds that the appellant has failed to 
fulfill her statutory burden of submitting a well-grounded 
claim.  Hence, the benefit sought on appeal is denied. 

In reaching this decision, the Board carefully and 
sympathetically considered the assertions of the appellant.  
As a layperson, however, she is not qualified to offer a 
medical opinion as to cause of the veteran's death, or the 
relationship between the cause of his death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge.)  
Accordingly, her statements are insufficient to ground this 
claim.

As the foregoing explains the need for competent evidence 
establishing that a direct or contributory cause of death is 
linked to the veteran's service, the Board views its 
discussion above as sufficient to inform the appellant of the 
elements necessary to complete her application for service 
connection for the cause of the veteran's death.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The appellant also contends that leukemia may have been due 
to radiation treatments in the service for his forehead and 
cheek laceration scar.  However, as the appellant has 
presented no competent evidence establishing that the veteran 
was exposed to radiation inservice the provisions of 38 
C.F.R. § 3.309(d) relating to diseases specific to radiation 
exposure are not for application in the context of the 
appellant's claim for service connection for the cause of the 
veteran's death.

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


II.  Eligibility for Dependents' Educational Assistance 
Benefits

The appellant has also raised the issue of eligibility for 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.  For purposes of dependents' educational benefits 
under 38 U.S.C. Chapter 35 (see 38 C.F.R. § 21.3021), the 
child, spouse or surviving spouse of a veteran or 
serviceperson will have basic eligibility if a permanent 
total service-connected disability was in existence at the 
date of the veteran's death; or the veteran died as a result 
of a service-connected disability.  38 U.S.C.A. § 3501; 38 
C.F.R. § 3.807.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Because the Board has denied service connection for the 
cause of the veteran's death and, as the record reflects that 
the veteran was not evaluated as having disability total and 
permanent in nature as a result of service-connected 
disability at the time of his death, the appellant is not 
eligible for such benefits, and entitlement to dependents' 
educational assistance benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3021.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependents' educational assistance benefits 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

